DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Regarding claim 1, the prior art fails to anticipate or render obvious wherein with an equal area spherical binning technique is employed to define incident and azimuth angle bins at reflection points, in combination with all other limitations as claimed by Applicant.
	Regarding claim 9, the prior art fails to anticipate or render obvious wherein with an equal area spherical binning technique is employed to define incident and azimuth angle bins, in combination with all other limitations as claimed by Applicant.
	Regarding claim 17 the prior art fails to anticipate or render obvious wherein with an equal area spherical binning technique is employed to define incident and azimuth angle bins at reflection points, in combination with all other limitations as claimed by Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Cain et al. in Non-Patent Literature “Reducing risk in seismic acquisition and interpretation of complex targets using a Gocad–based 3D modeling tool” teaches “Ray-tracing 3D geologic earth models reduces the risk of seismic exploration by providing quantitative measures to assist 3D survey design” (Summary).
Kuo et al. in Non-Patent Literature “Seismic reflection processing in spherical geometries: Lab, field, and whole Earth cases” teaches “We derive straightforward extensions of the Cartesian NMO equation for spherical geometry. We then develop processing flows, using these equations and other steps, for seismic reflection data acquired over areas of significant curvature. We applied the processing flow to laboratory physical models, a curved batholith (Enchanted Rock, Texas), and earthquake data with reflections from the Earth’s core-mantle boundary. Images resulting from the analysis are instructive at all the tested scales and indicate the usefulness of the spherically adapted procedures” (Summary).
Pereira et al. in Non-Patent Literature “RTM 3D angle gathers for OBN data using an equal area spherical binning method” teaches “Reverse time migration (RTM) is well suited for imaging deep and complex structures. Moreover, it can be modified to yield angle-domain common-image gathers (ADCIGs). These gathers inherit the usual benefits of TRM…” (Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MISCHITA HENSON whose telephone number is (571)270-3944. The examiner can normally be reached Monday-Thursday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MISCHITA L HENSON/           Primary Examiner, Art Unit 2865